Citation Nr: 1518035	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to August 1958 with subsequent Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case has an extensive procedural history.  The Board had previously remanded the issue on appeal in June 2012 and March 2013 for additional development.  In June 2013, the Board, in pertinent part, denied service connection for a low back disability.  The issue then became the subject of a February 2014 Joint Motion for Partial Remand (JMPR) and Order of the United States Court of Appeals for Veterans Claims (Court), which vacated that portion of the June 2013 decision that denied service connection for a low back disability and remanded the matter for compliance with the terms of the JMPR.  In June 2014, the Board again remanded the issue for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine are etiologically related to low back pain he sustained following an in-service parachute jump incident.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for DDD and DJD of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting service connection for a low back disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that in 1953, while training at jump school, he landed in a gully, following a parachute jump, and injured his back.  He asserts that he sought treatment from the drop zone medic who found that the Veteran had a strained or sprained muscle and gave him aspirin.  See January 2009 statement.  The Veteran came home on leave after his parachute jump training in late 1953 or early 1954.  His ex-wife and his brother said he reported his jump injury, complained of back pain, and explained that he was told it was muscle spasms which were treated with aspirin.  See January 2009 and August 2012 statements.  He had gone to a civilian doctor while on leave, after he kept having back pain from marches and prolonged standing, and received the same diagnosis with a prescription for muscle relaxers for the pain.  See March 2009 statement.  A family friend, who had known him since 1964, said that he witnessed the Veteran's complaints of back pain through the years.  See March 2009 statement.  The Veteran continued to experience back pain since his separation from service until he said he had to go the hospital twice with severe back pain and learned that he had severe disc problem.  See March 2009 and August 2012 statements.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was as a Light Weapons Infantryman and Rotary Wing Aviator.  He successfully completed Basic Airborne training over three weeks in 1953 and he received a Parachute Badge.  He also completed 22 weeks of training in 1955 as a cargo helicopter pilot.  Based on the Veteran's military records, the Board finds that the Veteran's reported in-service injury is consistent with the circumstances of his service.  

Service treatment records from April 1953 to July 1958 are silent for any complaints, treatment, or diagnosis of any back problems.  At separation, his July 1958 examination showed normal clinical evaluation results with no reported back problems.  Subsequent Army Reserve examinations were also normal.  See April 1976, January 1977, and July 1978 examinations.

A November 1998 private MRI report reveals that the Veteran had degenerative spurring along the lower lumbar vertebral bodies, most marked at the level of L4-5 with associated mild narrowing of the intervertebral disc space and degenerative changes in the lower lumbar facet joints.  

A July 2005 private treatment record reflects that the Veteran complained of low back pain after riding his lawn mower a couple of days earlier.  He had described having similar symptoms in the past.  Upon objective evaluation, the Veteran was diagnosed with mechanical back pain.  

An August 2005 private treatment documents that the Veteran reported having low back pain radiating to his bilateral lower extremities.  He had been to physical therapy.  His pain was presently controlled, but could suddenly become worse, such as when sitting or standing for prolonged periods of time.  The private treating physician noted that the Veteran's MRI showed disc herniation at L2-3 predominately on the right.  

A November 2005 private record reflects that the Veteran had received lumbar spine injections with moderate relief of the low back pain.  The Veteran was still unable to ambulate for any great distance without significant pain.  The private treating physician recommended that the Veteran continue to receive repeated injections and be evaluated again in six months.  

A December 2005 private treatment record reflects that the Veteran's treatment with epidural injections had failed.  The private treating physician explained that a decompression laminectomy and fusion would be a significantly large operation and offered the Veteran a spinal cord stimulator trial.

In January 2006, the Veteran underwent surgery for insertion of a spinal cord stimulator.  The post-operative diagnosis was lumbar spondylosis with radiculopathy.  

Private treatment records following the Veteran' surgery document that the Veteran's low back pain had improved.  See February 2006, March 2006, and April 2007 private treatment records.  August 2008 and January 2009 private treatment records document that the Veteran's low back pain was worsening and his spinal cord stimulator was not charged.  

At a February 2010 VA examination, the Veteran reported that he had served as a cargo helicopter pilot during his active duty service and that he worked as a helicopter pilot for many years following his discharge.  In the past five or six years, he had worked as an apartment manager until he retired due to problems with his low back and knees.  He reported his 1953 in-service parachute landing, his having sought treatment from a medic and his pulled muscle diagnosis.  The VA examiner noted that there was no record of treatment for back pain in his service treatment records and that his separation examination was also silent.  The VA examiner noted the Veteran's report that after separation, he had intermittent low back pain and sought chiropractic treatment for 10 years.  The Veteran had experienced worsening low back pain over the years and more recently had severe lower abdominal wall pain causing him to call an ambulance.  The Veteran had tried physical therapy, epidural spinal injections and a spinal cord stimulator, which provided no long-term relief.  He currently used Vicodin to treat his low back pain.  An x-ray revealed moderate lumbar spondylosis.  Upon objective evaluation, the VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  Based on a lack of documented treatment for low back problems in service or during the 45 years following service, the Veteran's diagnosis of degenerative disc disease in the last six years, and no current evidence of severe limitation of range of motion with moderate functional limitations due to his back, the VA examiner opined that the Veteran's severe low back disability was less likely as not related to his military service.  

A January 2011 private MRI report revealed that the Veteran had multilevel DDD with a mild to moderate central canal stenosis at the L2-L3 and L4-L5 levels.  

A May 2011 private treatment record documents that the Veteran had undergone surgery for lumbar decompression and fusion of L2-L3, L3-L4, L4-L5, and L5-S1.  

In December 2012, the February 2010 VA examiner provided an addendum etiological opinion.  The VA examiner addressed the lay statements describing the Veteran's in-service parachute injury and subsequent back pain along with their description of his post-service treatment for back pain.  For her opinion, the VA examiner continued to rely on the lack of documented medical records during military service or during the intervening years since his discharge until 2005.  The VA examiner also found significant the Veteran's post-service occupational history as a helicopter pilot.  She said it involved repeated load-bearing stresses on the spine and that it was not uncommon to develop multilevel DDD of the lumbar spine as a result.  The VA examiner repeated her original negative etiological opinion for the Veteran's low back disability.  

In a March 2014 statement, Dr. Graven, the Veteran's private treating physician, explained that he had been treating the Veteran for the last several years, that the Veteran had spinal stenosis and degenerative disc and joint disease of the lumbar facets, and that he was incapacitated on a regular basis because of his disability.  Dr. Graven noted that the Veteran had sustained an injury while parachuting during his military service and that he had sought treatment for several months following his injury.  Dr. Graven opined that the Veteran's current low back disability was at least as likely as not related to his military service.  

The Veteran submitted an April 2014 private opinion from Dr. Ali.  Dr. Ali indicated that she had reviewed the Veteran's in-service and post-service medical records, including his VA examinations.  Dr. Ali disagreed with the December 2012 VA examiner's opinion and found that the VA examiner failed to consider that if the Veteran had sustained an in-service back injury then that injury would have compounded the occupational stressors and natural aging process of the spine.  Dr. Ali explained that the course of a back injury would wax and wane and might ultimately become progressively worse if conservative treatment failed.  Dr. Ali also stated that MRIs, which were not available during the 1950's, were the best way to identify discogenic disease as x-ray findings might only become apparent after several years.  Dr. Ali found that the Veteran had an acute injury that had evolved into a chronic problem with acute flares.  In addition, Dr. Ali said that the Veteran's back disability was not part of the natural aging process as it was not natural to continue to have chronic back pain with numerous flare-ups.  The lack of treatment records for back problems during service was not found to be significant, because Dr. Ali found that the type of accident the Veteran had during service was consistent with and could cause his current low back disability.  Dr. Ali opined that it was more likely than not that the Veteran's current low back disability was related to, or caused by, the Veteran's 1953 parachute jump injury.  

In an August 2014 VA opinion, the February 2010 VA examiner continued to find the lack of objective medical evidence both during service and for many years following service significant to the finding that the Veteran's low back disability was less likely than not related to his 1953 in-service injury.  The VA examiner relied on the Veteran's lack of reported back complaints despite having received numerous treatment for his knees.  The VA examiner also found it significant that once the Veteran had been diagnosed with a low back disability in 1998, his back had only mild degenerative changes.  

Based on a careful review of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's current DDD and DJD of the lumbar spine are related to his reported in-service 1953 parachute injury where he landed in a gully and injured his back.  

The Board finds that the lay statements describing the in-service parachute incident along with the subsequent report of back pain and treatment, the recurring complaints of back pain following service, and the chiropractic treatment he received for several years after service are competent and credible.  See Layno v. Brown, 6 Vet. App. at 470.  Despite the lack of documented medical treatment for his low back pain until 1998, the Veteran, his ex-wife, brother, and friend all stated that the Veteran had consistently complained of back problems during service which became worse over the years.  Therefore, the Board finds that the Veteran has provided sufficient evidence that he experienced back pain during service and that such back pain continued for many years following his separation.  

The evidence demonstrates, and the competing etiological medical opinions agree, that the Veteran has a current diagnosis for DDD and DJD of the lumbar spine.  However, the April 2014 private opinion of Dr. Ali and the August 2014 VA opinion disagree as to the etiology of the Veteran's currently diagnosed low back disability.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, the Board finds that the April 2014 private opinion and August 2014 VA opinion are of equal probative value as they are both based on a review of the Veteran's medical records and consideration of the lay statements.  The opinions are also supported by a complete rationale.  

Nevertheless, the Board assigns more probative weight to the April 2014 private opinion as it afforded more significance to the competent and credible lay statements and provided a thorough rationale for the lack of documented medical evidence of back treatment for years after the Veteran's discharge.  Furthermore, the April 2014 private opinion specifically found that the Veteran's in-service injury was consistent with his current low back diagnosis.  Therefore, the Board finds that the April 2014 private opinion offers the most probative evidence as to the etiology of the Veteran's low back disability.  

For the foregoing reasons, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to service connection for a low back disability, and therefore, service connection must be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


